Citation Nr: 0004777	
Decision Date: 02/24/00    Archive Date: 02/28/00

DOCKET NO.  96-18 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the veteran's service-connected disability 
compensation is subject to recoupment of a special separation 
benefit in the amount of $58,164.68.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The veteran served on active duty from August 1979 to May 
1995.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1996 decision of the New 
Orleans, Louisiana, Department of Veterans Affairs Regional 
Office (VARO).

We note that the veteran's May 1996 substantive appeal also 
included a statement concerning his claim for post traumatic 
stress disorder, which may be construed as a notice of 
disagreement.  This matter is referred to VARO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran's was discharged from active duty on May 1, 
1995, under the "Early Release Program" with a special 
separation benefit in the amount of $58,164.68.

2.  In a January 1996 rating decision, service connection was 
established for multiple disabilities that warranted a 
combined disability rating of 30 percent, effective from May 
2, 1995.

3.  Payment of the VA disability compensation benefit has 
been withheld at the 30 percent rate, pending recoupment of 
the special separation benefit (including Federal income tax 
withholding).


CONCLUSION OF LAW

The payment of VA service-connected disability compensation 
is subject to recoupment of military separation pay less the 
amount of Federal income tax withholding.  10 U.S.C.A. §§ 
1212(c), 1174; 38 C.F.R. § 3.700(a)(5) (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's Certificate of Release or Discharge from Active 
Duty (Form DD 214) reflects that he was discharged from 
active duty on May 1, 1995, under the "Early Release 
Program" with a special separation benefit in the amount of 
$58,164.68.  By a rating decision date January 1996, service 
connection was established for tinnitus (10%), migraine 
headaches (10%), dermatitis (10%), status post removal of 
cysts (0%), status post right inguinal herniorrhaphy (0%), 
sinusitis (0%), and hearing loss (0%).  The combined service-
connected disability evaluation is 30 percent.

In a letter dated January 1996, the veteran was notified of 
the VA disability compensation award and that the award was 
subject to recoupment of separation pay in the amount of 
$58,164.68.  This amount was not reduced based on Federal 
income tax withholding from the special separation benefit.

The veteran thereafter indicated disagreement with the 
necessity for recoupment.  Initially, the veteran argued 
that, at a minimum, the VA should not recoup the full amount 
of his separation pay ($58,164.68) because roughly $16,000 of 
that amount was paid in taxes.  He also argued that the 
recoupment was not justified because he never waived any 
entitlement to VA benefits by accepting separation pay, 
because he had faithful combat serve, and because it would 
cause him undue hardship.

ANALYSIS

Pertinent law concerning the payment of special separation 
benefits provides that a veteran who has received separation 
pay may receive disability compensation for disability 
incurred in or aggravated by service prior to the date of 
receipt of separation pay subject to recoupment of the total 
amount received as separation pay. 10 U.S.C.A. §§ 1174, 1174a 
(West 1991); 38 C.F.R. § 3.700(a)(5) (1999).

VA General Counsel precedent opinion has held that VA 
disability compensation should be offset to recoup the amount 
of special separation benefits received by a former member of 
the armed forces.  VAOPGCPREC 14-92 (O.G.C. Prec. 14-92). The 
Board is bound by precedent opinions of the VA General 
Counsel. 38 C.F.R. § 20.101 (1999).

Further, it is noted that in 1996, Public Law 104-201, 
section 653, amended 10 U.S.C.A. § 1174(h)(2) to add that 
deducted from the VA disability compensation was the total 
amount of separation benefit payment "less the amount of 
Federal taxes withheld from such pay (such withholding being 
at the flat withholding rate for Federal income tax 
withholding, as in effect pursuant to regulations prescribed 
under chapter 24 of the Internal Revenue Code of 1986)."

Public Law 105-178 added that "[t]he amendment made by 
section 653...(Public Law 104-201...) to [10 U.S.C.A. § 
1174(h)(2)] shall apply to any payment of separation pay 
under the special separation benefits program under section 
1174a of that title that was made during the period beginning 
on December 5, 1991, and ending on September 30, 1996."

In this case, based on a review of the pertinent law, the 
veteran's special separation payment of $58,164.68, less the 
amount of Federal income tax withholding, is subject to 
recoupment.  We note that Federal income tax withholding for 
the separation benefit is not subject recoupment as this 
benefit was paid to the veteran in May 1995, which is during 
the period of time excepted from recoupment by Public Law 
105-178.

Accordingly, the Board finds that Federal income tax 
withholding for the veteran's Special Separation Benefit is 
not subject to recoupment; however, the remainder of the 
veteran's special separation benefit is clearly subject to 
recoupment under the prevailing law.  We note that faithful 
military service and/or financial hardship are not bases for 
excepting the recoupment of the veteran's separation payment 
(less the Federal income tax withholding).



ORDER

To the extent of the finding that Federal income tax 
withholding for the veteran's Special Separation Benefit is 
not subject to recoupment, the appeal is resolved in the 
veteran's favor.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

